Name: 95/472/EC: Commission Decision of 27 October 1995 on financial aid from the Community for the operation of the Community Reference Laboratory for Classical Swine Fever, Hannover, Germany (Only the German text is authentic) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  research and intellectual property;  agricultural activity;  agricultural policy;  Europe;  cooperation policy
 Date Published: 1995-11-11

 Avis juridique important|31995D047295/472/EC: Commission Decision of 27 October 1995 on financial aid from the Community for the operation of the Community Reference Laboratory for Classical Swine Fever, Hannover, Germany (Only the German text is authentic) (Text with EEA relevance) Official Journal L 269 , 11/11/1995 P. 0030 - 0030COMMISSION DECISION of 27 October 1995 on financial aid from the Community for the operation of the Community Reference Laboratory for Classical Swine Fever, Hannover, Germany (Only the German text is authentic) (Text with EEA relevance) (95/472/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 July 1990 on expenditure in the veterinary field (1), as last amended by Decision 94/370/EC (2), and in particular Article 28 (2) thereof, Whereas Annex VI to Council Directive 80/217/EEC of 22 January 1980 introducing Community measures for the control of Classical Swine Fever (3), as last amended by the Act of Accession of Austria, Finland and Sweden, designates the Institute of Virology, School of Veterinary Medicine, Hannover, Germany, as the Reference Laboratory for Classical Swine Fever; Whereas all the functions and duties which the laboratory has to perform are specified in Annex VI to that Directive; whereas Community assistance must be conditional on the accomplishment of these; Whereas the Community financial aid should be granted to the Community Reference Laboratory to enable it to carry out the said functions and duties; Whereas for budgetary reasons the Community assistance should be granted for a period of one year; Whereas for supervisory purposes Article 8 and 9 of Council Regulation (EEC) No 729/70 of 21 April 1970 on financing of the common agricultural policy (4), as last amended by Regulation (EEC) No 2048/88 (5), should apply; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Community shall grant Germany financial assistance for the functions and duties to be carried out in the Community Reference Laboratory for Classical Swine Fever at the Institute for Virology, School of Veterinary Medicine, Hannover. Article 2 The Institute for Virology, School of Veterinary Medicine, Hannover, Germany, shall perform the functions and duties to which Article 1 relates. The provisions of Annex VI to Council Directive 80/217/EEC shall apply. Article 3 The Community's financial assistance shall be a maximum of ECU 130 000 for the period from 1 October 1995 to 30 September 1996. Article 4 The Community's financial assistance shall be paid as follows: - 70 % by way of an advance at Germany's request, - the balance following presentation of supporting technical and financial documents. These documents must be presented before 1 December 1996. Article 5 Articles 8 and 9 of Council Regulation (EEC) No 729/70 shall apply mutatis mutandis. Article 6 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 27 October 1995. For the Commission Franz FISCHLER Member of the Commission